                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


SECURITIES AND EXCHANGE                     )
COMMISSION,                                 )
                                            )
              Plaintiff                     )
                                            )
v.                                          )              No. 2:19-cv-00139-JHR
                                            )
JEFFREY E. WALL and                         )
THE LIGHTHOUSE EVENTS, LLC,                 )
                                            )
              Defendants                    )



                     FINAL JUDGMENT AS TO DEFENDANTS
              JEFFREY E. WALL AND THE LIGHTHOUSE EVENTS, LLC

       WHEREAS, Plaintiff Securities and Exchange Commission (“SEC”) filed a Complaint,

and defendants Jeffrey E. Wall (“Mr. Wall”) and The Lighthouse Events, LLC (“Lighthouse”)

(together, “Defendants”) answered the Complaint;

       WHEREAS, the SEC moved for summary judgment on all claims against Mr. Wall and

Lighthouse; and

       WHEREAS, the Court has issued a Memorandum Decision and Order of even date

herewith granting the SEC’s motion for summary judgment against Mr. Wall and Lighthouse.

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b-5

promulgated thereunder, 17 C.F.R. § 240.10b-5, by using any means or instrumentality of




                                                 1
interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a) to employ any device, scheme, or artifice to defraud;

        (b) to make any untrue statement of a material fact or to omit to state a material fact

necessary in order to make the statements made, in the light of the circumstances under which they

were made, not misleading; or

        (c) to engage in any act, practice, or course of business which operates or would operate as

a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’ officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendants or with anyone described in (a).

                                                II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants

are permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”), 15 U.S.C. § 77q(a), in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a) to employ any device, scheme, or artifice to defraud;

        (b) to obtain money or property by means of any untrue statement of a material fact or any

omission of a material fact necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; or



                                                 2
       (c) to engage in any transaction, practice, or course of business which operates or would

operate as a fraud or deceit upon the purchaser.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants

are permanently restrained and enjoined from violating Section 5 of the Securities Act, 15 U.S.C.

§ 77e, by, directly or indirectly, in the absence of any applicable exemption:

       (a) Unless a registration statement is in effect as to a security, making use of any means or

instruments of transportation or communication in interstate commerce or of the mails to sell such

security through the use or medium of any prospectus or otherwise;

       (b) Unless a registration statement is in effect as to a security, carrying or causing to be

carried through the mails or in interstate commerce, by any means or instruments of transportation,

any such security for the purpose of sale or for delivery after sale; or

       (c) Making use of any means or instruments of transportation or communication in

interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

any prospectus or otherwise any security, unless a registration statement has been filed with the

SEC as to such security, or while the registration statement is the subject of a refusal order or stop

order or (prior to the effective date of the registration statement) any public proceeding or

examination under Section 8 of the Securities Act, 15 U.S.C. § 77h.



                                                   3
       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants

are permanently restrained and enjoined, directly or indirectly, including, but not limited to,

through any entity owned or controlled by Defendants, from participating in the issuance,

purchase, offer, or sale of any security, provided, however, that such an injunction shall not prevent

Mr. Wall from purchasing or selling securities for his own personal accounts.

                                                 V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants

are liable on a joint and several basis for disgorgement of $1,589,815, representing profits gained

as a result of the conduct alleged in the Complaint, together with prejudgment interest thereon in

the amount of $202,056, for a total of $1,791,871. Defendant Mr. Wall is individually liable for a

civil penalty in the amount of $1,589,815, and Defendant Lighthouse is individually liable for a

civil penalty of $1,589,815, pursuant Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d), and

Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3). Defendants shall satisfy their

monetary obligations by making full payment to the SEC within 30 days after entry of this Final

Judgment.

       Defendants may transmit payment electronically to the SEC, which will provide detailed

ACH transfer/Fedwire instructions upon request. Payment may also be made directly from a bank



                                                  4
account via Pay.gov through the SEC website at http://www.sec.gov/about/offices/ofm.htm.

Defendants may also pay by certified check, bank cashier’s check, or United States postal money

order payable to the Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Jeffrey E. Wall and The Lighthouse Events, LLC as defendants in this action; and

specifying that payment is made pursuant to this Final Judgment.

       Defendants shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the SEC’s counsel in this action. By making this payment, Defendants

relinquish all legal and equitable right, title, and interest in such funds and no part of the funds

shall be returned to Defendants.

       The SEC shall hold the funds (collectively, the “Fund”) and may propose a plan to

distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the SEC staff determines that the Fund will not

be distributed, the SEC shall send the funds paid pursuant to this Final Judgment to the United

States Treasury.

       The SEC may enforce the Court’s judgment for disgorgement and prejudgment interest by

moving for civil contempt (and/or through other collection procedures authorized by law) at any

time after 30 days following entry of this Final Judgment. Defendants shall pay post-judgment

interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.




                                                 5
                                                VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED that any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendants under this

Final Judgment is a debt for Defendants’ violations of the federal securities laws or regulations or

orders issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

§523(a)(19).

                                               VII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.



       Dated this 31st day of March, 2020.


                                              /s/ John H. Rich III
                                              John H. Rich III
                                              United States Magistrate Judge




                                                 6
